Citation Nr: 1334735	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  11-11 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for recurrent fever.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for residuals of a skull fracture.

4.  Entitlement to service connection for a respiratory disability, to include asthma.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a disability manifested by dizziness and loss of balance.

8.  Entitlement to a higher special monthly pension (SMP) on the basis of the need for aid and attendance.  


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 1955.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Veteran's appeal was last remanded by the Board in June 2013, in part, so that additional VA treatment records could be obtained.  Additional VA treatment records were obtained.  Accordingly, with respect to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for recurrent fever, the Board finds that there has been substantial compliance with the directives of the June 2013 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board notes that the issues of entitlement to service connection for migraine headaches and residuals of a nose fracture were also addressed in the June 2013 Remand.  However, in an August 2013 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for migraine headaches, deviated nasal septum residual of nose fracture, and sinusitis.  As such, these issues are no longer before the Board.  

The issues of entitlement to service connection for an acquired psychiatric disorder, residuals of a skull fracture, bilateral knee disabilities, a respiratory disability, and a disability manifested by dizziness and loss of balance, as well as the issue of entitlement to a SMP on the basis of the need for aid and attendance, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2007 Board decision denied service connection for recurrent fever; the Veteran did not appeal that decision.

2.  Evidence received since the March 2007 Board decision does not raise a reasonable possibility of substantiating the claim of service connection for recurrent fevers.






CONCLUSIONS OF LAW

1.  The March 2007 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for recurrent fever is not new and material, and therefore, the claim is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Correspondence dated in May 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was also notified of the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen, in the May 2010 correspondence.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  The Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in the correspondence noted above.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although a VA examination was not conducted with respect to the Veteran's claim to reopen the issue of entitlement to service connection for a recurrent fever, VA is not required to obtain an examination for a claim to reopen a finally decided decision absent new and material evidence.  See 38 C.F.R. § 3.159(c).
There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  New and Material Evidence

The Veteran seeks to reopen his previously-denied claim of entitlement to service connection for recurrent fever.  The last final denial was a March 2007 Board decision where the Board found that a recurrent fever was not shown in service, and that the current post-service medical evidence did not demonstrate the presence of a pertinent diagnosis related to recurrent fever.  

Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a).  The Veteran was notified of his appellate rights at the time of the Board decision, but did not file an appeal specific to this claim.  Therefore, the March 2007 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a)  in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 .  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 
Here, evidence submitted and obtained since the March 2007 Board decision includes the report of a June 2010 VA aid and attendance examination; the report of a July 2010 VA audiological examination; correspondence from the Veteran's private physician dated in October 2009; the report of a July 2013 VA mental disorders examination; the report of a July 2013 knee & lower leg examination; the report of a July 2013 VA bones examination; the report of a July 2013 VA sinusitis & rhinitis examination; the report of a July 2013 VA respiratory conditions examination; the report of a July 2013 VA headaches examination; the report of a July 2013 VA general examination; and VA treatment records dated as recently as July 2013.  

While this evidence is new, in the sense that it had not been previously considered by VA, it does not address the existence of a disability manifested by recurrent fever.  Thus, this evidence is not material, as it does not raise the reasonable possibility of substantiating the Veteran's claim. 

Because none of the evidence submitted since the March 2007 Board decision is both new and material, that evidence is insufficient with which to reopen the claim of entitlement to service connection for recurrent fever.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the appeal is denied. 


ORDER

New and material evidence not having been submitted, the Veteran's appeal to reopen the claim for entitlement to service connection for recurrent fever is denied.


REMAND

The Veteran also seeks entitlement to service connection for an acquired psychiatric disorder, residuals of a skull fracture, bilateral knee disabilities, a respiratory disability, and a disability manifested by dizziness and loss of balance, as well as entitlement to a SMP on the basis of the need for aid and attendance.

With respect to the issue of entitlement to service connection for bilateral knee disabilities, the Board's June 2013 remand directed the RO/AMC to schedule the Veteran for a VA orthopedic examination to determine the nature and probable etiology of the Veteran's bilateral knee disabilities.  Specifically, the examiner was instructed to express an opinion concerning whether it was at least as likely as not (50 percent probability or greater) that any diagnosed knee disability was etiologically related to the Veteran's military service, and to provide a complete rationale for the opinion.  The Veteran was examined in July 2013 and the examiner offered an opinion that the Veteran's knee disabilities were less likely related to service and were more likely due to the natural aging process.  However, no reason or rationale for that opinion was provided and therefore, the opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board's June 2013 remand directed the RO/AMC to schedule the Veteran for a VA psychiatric examination to determine the nature and probable etiology of all currently present acquired psychiatric disorders.  Specifically, the examiner was instructed to express an opinion concerning whether it was at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder was etiologically related to the Veteran's military service, and, if any of the Veteran's other disabilities were determined to be service connected, then the examiner was also instructed to express an opinion concerning whether it was at least as likely as not (50 percent probability or greater) that the disorder was etiologically related to any of the Veteran's service-connected disability(ies).  Finally, the examiner was instructed to specifically comment upon the October 2009 private physician correspondence discussing the etiology of his nervous problem. 

The Veteran was provided with a VA examination in July 2013, at which time the examiner ruled out PTSD and diagnosed the Veteran as having a cognitive disorder, not otherwise specified.  The examiner concluded that the diagnosed cognitive disorder was not caused or related to active duty because, "It was diagnosed {and brought about by veteran} for the first time in 2005, many years after discharge from active duty."  Significantly, however, although the Veteran was eventually granted entitlement to service connection for migraine headaches, deviated nasal septum, and sinusitis in an August 2013 rating decision, the RO/AMC did not obtain an opinion as to whether it was at least as likely as not (50 percent probability or greater) that the diagnosed cognitive disorder was caused or aggravated by  any of the Veteran's service-connected disabilities.  Moreover, the July 2013 VA psychiatric examiner did not mention the October 2009 private physician correspondence discussing the etiology of the Veteran's nervous problem, as explicitly requested in the Board's June 2013 remand.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the case must again be remanded to provide the Veteran with an adequate VA psychiatric examination and opinion.

With respect to the claims of entitlement to service connection for residuals of a skull fracture as well as a disability manifested by dizziness and loss of balance, the Board's June 2013 remand instructed the RO/AMC to schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his dizziness and loss of balance.  Specifically, the examiner was asked to opine as to whether it was at least as likely as not (50 percent probability or greater) that the Veteran's dizziness and loss of balance were related to his military service, to include any documented in-service injuries.  

The Veteran was afforded a VA examination in July 2013, at which time the examiner opined that the Veteran's headaches, dizziness, and loss of balance were less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that this conclusion was based on the fact that the "C-file and VA electronic medical silent for a diagnosis and treatment for headaches during active duty service."  However, the July 2013 examiner's discussion and analysis lumped the Veteran's dizziness and loss of balance (which remain not subject to service connection) together with his migraine headaches (which are now subject to service connection), rather than analyzing the dizziness and loss of balance as separate and distinct disabilities.  Moreover, in a second VA opinion obtained in July 2013, another VA physician opined that the Veteran's headaches were at least as likely as not due to an in-service skull and nose fracture, as the conclusion was supported by medical literature that the in-service concussive trauma experienced by the Veteran was a risk factor for the development of chronic headaches.  Significantly, VA treatment records suggest that the dizziness and loss of balance are of a separate etiology than the service-connected headaches, and thus warrant a separate analysis.  For instance, an August 2004 record diagnosed the Veteran as having vertigo, hypertension, dizziness, and left arm and foot numbness, while a subsequent record noted severe bilateral carotid stenosis with progressive dizziness.  As such, the case must again be remanded to provide the Veteran with an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the claim of entitlement to service connection for a respiratory disability, the Board's June 2013 remand instructed the RO/AMC to schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed respiratory/pulmonary disorders.  Specifically, the examiner was directed to describe and diagnose all current respiratory and/or pulmonary disorders found to be present, and then to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that each diagnosed respiratory and/or pulmonary disorders was related to any in-service disease, event, or injury. 

The Veteran was provided with a VA respiratory examination in July 2013, at which the examiner indicated that his only respiratory condition was asthma, which was diagnosed 30 years ago, and explicitly indicated that the Veteran did not suffer from multiple respiratory conditions.  The examiner then opined that the Veteran's asthma was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness because the Veteran stated that his asthma was diagnosed after he was released from active duty service, and because the claims file was silent for asthma diagnosis or treatment during active duty service.  However, a review of the Veteran's claims file reveals several other respiratory and/or pulmonary diagnoses, including sleep apnea, severe chronic obstructive pulmonary disease, obstructive lung disease, recurrent bronchitis, and pneumonia.  The July 2013 VA examination report does not acknowledge these prior diagnoses.  The requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The July 2013 VA examiner was not clear as to whether the prior respiratory and/or pulmonary disabilities diagnosed in the Veteran's records were mere misdiagnoses or whether they had resolved prior to the time of the July 2013 examination.  Accordingly, a new VA examination must be conducted. 

With respect to the issue of entitlement to a higher SMP on the basis of the need for aid and attendance, the Board's June 2013 remand instructed the RO/AMC to schedule the Veteran for a general medical examination to determine the nature and severity of all disabilities present and their effect on his activities of daily life and his need for aid and attendance of another person.  However, rather than obtain a single opinion as to the aggregate effect of all the Veteran's disabilities on his activities of daily life and his need for aid and attendance of another person, the AMC obtained several separate, piecemeal opinions regarding the effects of some, but not all, of his disabilities individually.  As such, the case must again be remanded to provide the Veteran with an adequate VA examination and opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the claims file to the examiner who conducted the July 2013 knee examination and ask for an opinion to be provided that includes a complete rationale for the opinion regarding whether or not the Veteran's knee disability are at least as likely as not related to service.  If that examiner is unavailable, schedule the Veteran for an examination with a new examiner.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's knee disabilities are caused by service or are otherwise related to service.  A complete rationale must be provided for any opinion offered.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed respiratory/pulmonary disorders. The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination. All necessary tests should be conducted. The examiner should describe and diagnose all current respiratory and/or pulmonary disorders found to be present. The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed respiratory and/or pulmonary disorders are related to any in-service disease, event, or injury.  If additional respiratory and/or pulmonary disabilities are not found on examination, the examiner must provide an opinion as to whether such a disability was medically shown at any time during the period on appeal.  Specifically, the examiner is asked to comment upon previous diagnoses of sleep apnea, severe chronic obstructive pulmonary disease, obstructive lung disease, recurrent bronchitis, and pneumonia.  A complete rationale should be provided for any opinion offered.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his dizziness and loss of balance.  The claims file and a copy of this Remand must be made available to and reviewed by the physician in conjunction with the examination.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. After such review and examination, the VA examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's dizziness and loss of balance are related to his military service, to include any documented in-service injuries.  The examiner should specifically comment upon the October 2009 private physician correspondence suggesting a nexus between the Veteran's in-service head injury and current headaches.  If a disability manifested by dizziness and/or loss of balance is not found on examination, the examiner must provide an opinion as to whether such a disability was medically shown at any time during the period on appeal.  Specifically, the examiner is asked to comment upon previous diagnoses of vertigo, hypertension, frequent dizziness, and severe bilateral carotid stenosis with progressive dizziness.  A complete rationale should be provided for any opinion offered.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and probable etiology of his diagnosed cognitive disorder.  The claims file and a copy of this Remand must be reviewed by the examiner. All indicated studies and tests.  The examiner should express an opinion concerning whether it is at least as likely as not (50 percent probability or greater) that the diagnosed cognitive disorder is etiologically related to the Veteran's military service, and whether it is at least as likely as not (50 percent probability or greater) that the disorder is caused or aggravated by any of the Veteran's service-connected disabilities.  The examiner should specifically comment upon the October 2009 private physician correspondence discussing the etiology of his nervous problem.  A complete rationale must be provided for any opinion stated, citing to claims file documents and/or current clinical findings, as appropriate. 

5.  Schedule the Veteran for a general medical examination to determine the nature and severity of all disabilities present and their effect on his activities of daily life and his need for aid and attendance of another person.  This should be accomplished in a single opinion discussing the aggregate effect of all of the Veteran's disabilities rather than separate, piecemeal opinions addressing one disability at a time.  The claims file should be made available to the examiner for review before the examination.

The examiner is requested to consider factors such as (1) whether the Veteran's disabilities prevent him from caring for his daily personal needs without the assistance of others on a regular basis which includes: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment; (2) whether he is required to remain in bed; and (3) whether the Veteran's disabilities substantially confine him to his dwelling or immediate premises. 

All indicated studies should be performed, and the examiner is asked to describe all manifestations of each current disability. 

6. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2013).

7. Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case. After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


